DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicants remarks filed on 09/25/2020.
Claims 1-4 are pending.
Claim 1 is independent. 


Response to Arguments
Applicant’s arguments, see pages 2-6, filed 09/25/2020, with respect to the rejection(s) of claim(s) 1-4 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park et al. (US 2017/0261246).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kano et al. (US 2016/0248349) in view of Park et al. (US 2017/0261246).

Re claim 1, Kano teaches (Figure 2) a control apparatus for a multiple-winding rotating electric machine (10) that includes a plurality of winding sets (para 27), the control apparatus comprising:
a plurality of inverters (21 and 22) respectively corresponding to the winding sets of the multiple-winding rotating electric machine (para 35), each of the inverters including a plurality of switch elements (211-216 and 221-226; para 38 and 41) and being configured to convert, through switching operation of the switch elements, DC power outputted from a DC power source into multi-phase AC power (para 38-45) and supply the resultant multi-phase AC power to the corresponding winding set (para 38-45); and
a controller (40) configured to calculate target output voltages of the inverters (para 60) and determine switching patterns of a plurality of systems according to the calculated target output voltages (para 68-71), each of the systems being constituted of a group of components (group 11) provided for energization of a corresponding one of the winding sets of the multiple-winding rotating electric machine (para 73), the group of components (group 11) including the one of the inverters which supplies the multi-phase AC power to the corresponding winding set (para 73), wherein
the controller is configured to:
offset switching timings of the switch elements of each of the inverters from switching timings of the switch elements of any other of the inverters (para 73-75; duty instruction values are produced and are varied or offset from each other); but fails to explicitly teach and determine the switching patterns of the systems, based on an evaluation function of common-mode voltages of the systems, so as to minimize electro-magnetic interference due to the common-mode voltages, in each of the systems, the common-mode voltage of the system being defined as a difference in electric potential 
Park teaches (Figures 2-7) and determine the switching patterns of the systems, based on an evaluation function of common-mode voltages of the systems (para 119), so as to minimize electro-magnetic interference due to the common-mode voltages  (V.sub.no), in each of the systems, the common-mode voltage of the system being defined as a difference in electric potential (para 119) between a neutral point in voltage of the DC power source (may be the potential difference between the neutral point O of the DC terminal and the neutral point n of the motor 250; para 119) and a neutral point of the winding set corresponding to the system (may be the potential difference between the neutral point O of the DC terminal and the neutral point n of the motor 250; para 119).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify that taught by Kano with that taught by Park to reduce the amount of noise generated (see Park; para 5).

Re claim 2, Kano in view of Park teaches the control apparatus as set forth in Claim 1, wherein the controller is configured to:
calculate, based on the evaluation function, a total common-mode voltage as a sum of the common-mode voltages of the systems (see Park; V.sub.no; para 119); and
determine the switching patterns of the systems so as to minimize a maximum value of an absolute value of the total common-mode voltage (see Park; Fig. 9A and 9B; para 133).

Re claim 3, Kano in view of Park teaches the control apparatus as set forth in Claim 1, wherein the controller is configured to:
(see Park; V.sub.no; para 119); and
determine the switching patterns of the systems so as to minimize a rate of change of the total common-mode voltage (see Park; Fig. 9A and 9B; para 133).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kano et al. (US 2016/0248349) in view of Park et al. (US 2017/0261246) as applied to claim 1 above, and further in view of Clothier et al. (US 2010/0253257).

Re claim 4, Kano in view of Park teaches the control apparatus as set forth in Claim 1, but fails toe explicitly teach wherein the controller is configured to search the switching patterns of the systems in an off-line mode.
Clothier teaches wherein the controller (16) is configured to search (memory 31) the switching patterns of the systems in an off-line mode (para 63, 76 and 79; controller 16 selects a power map which contains control values for driving the motor and this is done during a resynchronization mode).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify that taught by Kano with that taught by Park further with that taught by Clothier to efficiently control the electric machine (see Clothier; para 6).



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846